DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated May 24, 2021, submitted as part of the After Final Consideration Pilot (AFCP) 2.0 request.

As for Applicant’s argument regarding independent claims 24, 35, and 40 overcoming the art: “In contrast to Venkatraman, Applicant's claims recite features directed to a sensor hub that changes a duty cycle of operation of an accelerometer based on data from the accelerometer. Venkatraman, at most, suggests changing the duty cycle of a sensor based on data from a different sensor. Applicant's claims recite features directed to changing the duty cycle of a sensor based on data from that sensor.” (Remarks, page 7); examiner agrees that Venkatraman does not appear to teach using data from an accelerometer to change the duty cycle of the accelerometer.  Accordingly, claims 24, 35, and 40 are in a condition for allowance. 

The dependent claims are in a condition for allowance as well.


Allowable Subject Matter
Claims 24, 26-35, 37-40, and 42-44 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance:
Independent claims 24, 35, and 40 are allowable over the prior art of record for the reasons stated above.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is 571-270-7995.  The examiner can normally be reached on Monday - Friday, 9 a.m. - 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Temesghen Ghebretinsae can be reached at 571-272-3017. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Yaron Cohen/
Examiner, Art Unit 2626